DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 3, 5-6, 9, 13-14, 17, 19-20, 23, and 26-27 are cancelled.
Claims 1-2, 4, 7-8, 10-12, 15-16, 18, 21-22 and 24-25 are pending and examined below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the prior-filed application (U.S. Provisional Application No. 61/981,878) lack written description or enablement for a multi-physics coupling imaging device comprising: a frame having a first end and a second opposing end as measured along a longitudinal axis; a first gantry having a first pair of concentric permanent ring magnets therein; a second gantry having a second pair of concentric permanent ring magnets therein, the first gantry and the second gantry are separated by a gap along the longitudinal axis, the first gantry and the second gantry form a magnetic resonance imaging (MRI) mechanism configured to form a regionally uniform magnetic field within the gap; and a third gantry positioned within the gap, the third gantry having a stationary nine-source interior computed tomography (CT) mechanism therein.
Therefore, the earliest effective filing date for claims 1-2, 4, 7-8, 10-12, 15-16, 18, 21-22 and 24-25 has been determined to be April 21, 2015.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-8, 11-12, 15-16, 18, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0173362 to Toms et al. “Toms”, in view of Non-Patent Literature: “Multifunctional Fe3O4/TaOx Core/Shell Nanoparticles for Simultaneous Magnetic Resonance Imaging and X-ray Computed Tomography” to Lee et al. “Lee”, further in view of U.S. Patent Application Publication No. 2007/0269382 to Santra et al. “Santra”, and further in view of WO2014/047518 to Wang et al. “Wang”. 

Regarding claim 1, Toms discloses an imaging method (“method of identifying cells of a living subject in vivo”, Paragraph 0005; “the step of imaging the optical nanoparticles”, Paragraph 0009), comprising: 
providing a imaging device (3T MRI, and placing the subject within a imaging coil, Paragraph 0124) and 
providing nanoparticles within a sample to be imaged and positioning the sample within the imaging device (“the optical nanoparticle can be administered to the subject”, Paragraph 0075, and the subject can be imaged with MRI preoperatively and intra-operatively; wherein imaging the subject includes using 3T MRI, and placing the subject within a imaging coil, Paragraph 0124); 
exciting the nanoparticles within the sample by X-ray radiation (highly visible on X-ray, monochromatic X-ray”, Paragraph 0064; “k-orbit imaging of optical nanoparticles with the monochromatic source”, Paragraph 0067, wherein k-orbit imaging involve excitation by the monochromatic source, that causes photons to be releases, Paragraph 0065) emitted by a CT mechanism (monochromatic x-ray sources, Paragraph 0065, which is used for monochromatic CT imaging, Paragraph 0067, which would read on a CT mechanism), the exciting is configured to result in a change of the energy state of the nanoparticles (Toms discloses k-orbit imaging excitation as the X-ray photon, in this case, matches when “the k-orbit electron of iodine is knocked out of its orbit by tuning monochromatic X-rays to 33.2 keV. The ejected electron is replaced in the K orbit by an electron from the L-orbit. As this electron drops from the L to the K-orbit, it gives off a 28.3 keV characteristic photon. Likewise, the L-orbit electron is then replaced by an electron from the M-orbit. This in turn gives off a 4.3 keV photon. The N-orbit follows the lead of the other shells and contributes an electron to the M orbit giving off a 0.6 keV 5 photon. Adding up the energies of these various photons comes to 33.2 keV.”, Paragraph 0065; wherein the optical nanoparticle would behave similarly with the monochromatic source for k-orbit imaging, Paragraph 0067); 
imaging the sample using the MRI mechanism to obtain localization information of the nanoparticles (“the optical nanoparticles can be administered to the subject and then preoperatively imaged using MRI, Paragraph 0075; “Intraoperative MRI can be used to detect residual optical nanoparticles beyond optical spectroscopy detectability (i.e. quantum dots greater than 1 cm deep into resection cavity)”, Paragraph 0075) as a result of the change in the energy state of the nanoparticles [Toms teaches imaging the quantum dots preoperatively, Paragraph 0075, intraoperatively, Paragraph 0075, and postoperatively Paragraph 0076, using MRI.  Toms teaches detecting the quantum dots during the operation, Paragraph 0075, by exciting the quantum dots with a monochromatic x-ray source, Paragraphs 0065 and 0067.  Therefore, the MRI imaging of the quantum dots before excitation, would read on imaging the quantum dots in a non-excited or base energy state, while MRI imaging intraoperatively of the quantum dots after excitation would read on imaging the quantum dots in a changed, energy state.]; and 
imaging the sample using the CT mechanism to obtain CT data from the sample (“For multimodal imaging applications, the optical nanoparticles can be administered to the Subject and then preoperatively imaged using, for example, CT or MRI”, Paragraph 0075).  
However, Toms does not explicitly disclose by obtaining localization information by measuring a change in a resonance parameter of the nanoparticles.
Lee teaches obtaining localization information by measuring a change in a resonance parameter of the nanoparticles.  Lee teaches a multifunctional nanoparticle for simultaneous magnetic resonance imaging and x-ray computed tomography (See Title).  Lee teaches when the nanoparticles (NPs) were injected into a subject, the tumor-associated vessel was observed using CT, and magnetic resonance imaging was used to reveal the high and low vascular regions of the tumor (Abstract).  Further, T2-weighted images were taken using MRI to determine the location of the NPs in a tumor (Page 10311, left column).  Lee teaches, before intravenous injection of the NPs, the tumor appeared homogeneous and bright in the MRI (Page 10311, left column).  After administration of the NPs, the tumor appeared inhomogeneous, and the region appeared very dark.  The difference between the pre-injection and post-injection as observed using T2-weighted imaging, reads on a change in resonance parameter (T2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toms’s invention, wherein the localization information is obtained by measuring a change in a resonance parameter of the nanoparticles, as taught by Lee, in order to be able to localize the nanoparticles and characterize the microenvironment around the nanoparticles such as a tumor (Lee, Page 10311, right column).
However, the modifications of Toms and Lee do not explicitly disclose imaging the sample using the CT mechanism simultaneously while imaging the sample using the MRI mechanism.
Santra teaches imaging the sample using the CT mechanism simultaneously while imaging the sample using the MRI mechanism (Paragraph 0084).  Santra teaches imaging of a multifunctional detection/contrast agent such as nanocrystal (also referred to as nanoparticles, NP, particles, quantum dots, Qdots, QD) (Paragraphs 0078-0079).  Santra teaches “the multifunctional contrast agent of the present invention may be utilized concurrently in MRI and at least one other bioimaging modality, such as fluorescence imaging or CT scan, simultaneously or consecutively in any order” (Paragraph 0084).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms and Lee, wherein imaging of the nanoparticle sample of Toms, using the CT mechanism simultaneously while imaging the sample using the MRI mechanism, as taught by Santra, in order to allow both anatomical and functional (e.g. metabolic) information to be obtained contemporaneously (Santra, Paragraph 0085) of a target area.
However, the modifications of Toms, Lee, and Santra do not disclose wherein the imaging device is a multi-physics coupling device comprising: a frame having a first end and a second opposing end as measured along a longitudinal axis; a first gantry having a first pair of concentric permanent ring magnets therein; a second gantry having a second pair of concentric permanent ring magnets therein, the first gantry and the second gantry are separated by a gap along the longitudinal axis, the first gantry and the second gantry form a magnetic resonance imaging (MRI) mechanism configured to form a regionally uniform magnetic field within the gap; and a third gantry positioned within the gap, the third gantry having a stationary nine-source interior computed tomography (CT) mechanism therein. 
Wang teaches wherein the imaging device is a multi-physics coupling imaging device (CT-MRI scanner, Paragraph 00034, Fig. 9B) comprising:
a frame having a first end and a second opposing end as measured along a longitudinal axis (See Annotated Fig. 9B); 
a first gantry (See Annotated Fig. 9B) having a first pair of concentric permanent ring magnets therein (Paragraphs 00088-89, 00099) and a second gantry (See annotated Fig. 9B) having a second pair of concentric permanent ring magnets therein (Paragraphs 00088-89, 00099) [Examiner notes: Wang teaches a pair of magnetic rings that comprise the MRI mechanism and would read on a first and second gantry, wherein each of the ring magnets comprises a first layer with a small radius, 50cm, and a second layer with a larger radius, 80cm.  Additionally, Wang teaches the magnets of the MRI are permanent magnets, Paragraph 00021.  Therefore, the first and second layer of each ring magnet would read on a pair of concentric permanent ring magnets], 

    PNG
    media_image1.png
    540
    468
    media_image1.png
    Greyscale

Annotated Fig. 9B of Wang
the first gantry and the second gantry are separated by a gap along the longitudinal axis (Paragraph 0088, “CT-MRI scanner in which a pair of magnetic rings leaves space in the middle for stationary CT”; wherein the space in the middle reads on a gap), the first gantry and the second gantry form a magnetic resonance imaging (MRI) mechanism (Fig. 9B and Paragraphs 00088-89, wherein the pair of magnetic rings are the superconducting MRI magnet) configured to form a regionally uniform magnetic field within the gap (“providing a magnetic field for a ROI of about 15-20 cm at a center point of the gantry, with a vertical gap between magnet poles in the range of about 30 70 cm and with magnet heads about 20-60cm in width and about 40-120 cm in length”, Paragraph 0019; wherein the magnetic field is a uniform static magnetic field over a small region of interest”, Paragraph 00089; See also Paragraph 00094); and 
a third gantry positioned within the gap (See Annotated Fig. 9B), the third gantry having a stationary nine-source interior computed tomography (CT) mechanism therein (Paragraph 0088, “CT-MRI scanner in which a pair of magnetic rings leaves space in the middle for stationary CT”; wherein the CT is a multi-source interior tomography scheme”; Paragraph 0055, specifically the CT can include any number of sources, including nine).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, and Santra, wherein the imaging device is a multi-physics coupling device comprising: a frame having a first end and a second opposing end as measured along a longitudinal axis; a first gantry having a first pair of concentric permanent ring magnets therein; a second gantry having a second pair of concentric permanent ring magnets therein, the first gantry and the second gantry are separated by a gap along the longitudinal axis, the first gantry and the second gantry form a magnetic resonance imaging (MRI) mechanism configured to form a regionally uniform magnetic field within the gap; and a third gantry positioned within the gap, the third gantry having a stationary nine-source interior computed tomography (CT) mechanism therein, as taught by Wang, in order to provide for ease of integration and shielding without significant electromagnetic interference in a combined CT-MRI system (Wang, Paragraph 0018), wherein a combined CT-MRI imaging system as the imaging device would provide complementary tomographic datasets simultaneously revealing spatiotemporal links that are critical for physiological, pathological and pharmaceutical studies (Wang, Paragraph 0005).

Regarding claim 2, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 1 above.
Santra further discloses wherein the nanoparticles are nanophosphors (“the multifunctional contrast agent is a yellow-emitting”, Paragraph 0079) and wherein the nanophosphors are semiconducting crystals (“a multifunctional contrast agent comprising a luminescent semiconductor nanocrystal (quantum dot)”, Paragraph 0078) doped with lanthanide ions (“the quantum dots include a gadolinium (Gd) (III)/SiO2 coating (outer shell) or a dysprosium (Dys)/SiO2 coating (outer shell)”, Paragraph 0081; wherein gadolinium and dysprosium are lanthanide ions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, Santra, and Wang, wherein the nanoparticles are nanophosphors, and wherein the nanophosphors are semiconducting crystals doped with lanthanide ions, as further taught by Santra, in order to provide the quantum dots with a coating that can improve brightness or magnetic contrast (Santra, Paragraphs 0080, 0081).

Regarding claim 4, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 1 above.
Lee teaches wherein the resonance parameter of the nanoparticles is T2 relaxation time.  As disclosed in the claim 1 rejection above.  Lee teaches using T2-weighting imaging to determine a change between pre-injection and post-injection.  This reads on the resonance parameter being T2 relaxation time.

Regarding claim 7, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 1 above.
Toms discloses wherein the sample is living tissue such that the method is performed in vivo (“tissue of living subject in vivo using optical nanoparticles”, Paragraph 0048).

Regarding claim 8, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 7 above.
Toms disclose wherein the living tissue is a brain or part of a brain of a human patient (Paragraph 0119, 0122).  Toms discloses the system and method could be used for brain tumor surgery or treatment of human gliomas (Paragraph 0119 and 0122).  This reads on where the living tissue is a brain or part of a brain of a human patient.   

Regarding claim 11, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 1 above.
Lee teaches wherein the resonance parameter is T1, T2, or T2*.  As disclosed in the claim 1 rejection above.  Lee teaches using T2-weighting imaging to determine a change between pre-injection and post-injection.  This reads on the resonance parameter being T2 relaxation time.

Regarding claim 12, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 1 above.  
As disclosed in the claim 1 rejection above, the modifications of Toms, Lee, Santra, and Wang discloses wherein imaging the sample using the MRI mechanism to obtain localization information of the nanoparticles by measuring a change in a resonance parameter of the nanoparticles as a result of the change in the energy state of the nanoparticles comprises measuring the resonance parameter of the nanoparticles before and after excitation by the CT mechanism.  
Toms discloses imaging the sample using a magnetic resonance imaging (MRI) mechanism to obtain localization information of the nanoparticles (“the optical nanoparticles can be administered to the subject and then preoperatively imaged using MRI, Paragraph 0075; “Intraoperative MRI can be used to detect residual optical nanoparticles beyond optical spectroscopy detectability (i.e. quantum dots greater than 1 cm deep into resection cavity)”, Paragraph 0075) as a result of the change in the energy state of the nanoparticles [Toms teaches imaging the quantum dots preoperatively, Paragraph 0075, intraoperatively, Paragraph 0075, and postoperatively Paragraph 0076, using MRI.  Toms teaches detecting the quantum dots during the operation, Paragraph 0075, by exciting the quantum dots with a monochromatic x-ray source, Paragraphs 0065 and 0067.  Therefore, the MRI imaging of the quantum dots before x-ray excitation, would read on imaging the quantum dots in a non-excited or base energy state, while MRI imaging intraoperatively of the quantum dots after x-ray excitation would read on imaging the quantum dots in a changed, energy state.] and Lee teaches obtaining localization information by measuring a change in a resonance parameter of the nanoparticles [Lee teaches when the nanoparticles (NPs) were injected into a subject, the tumor-associated vessel was observed using CT, and magnetic resonance imaging was used to reveal the high and low vascular regions of the tumor (Abstract).  Further, T2-weighted images were taken using MRI to determine the location of the NPs in a tumor (Page 10311, left column).  Lee teaches, before intravenous injection of the NPs, the tumor appeared homogeneous and bright in the MRI (Page 10311, left column).  After administration of the NPs, the tumor appeared inhomogeneous, and the region appeared very dark.  The difference between the pre-injection and post-injection as observed using T2-weighted imaging, reads on a change in resonance parameter (T2)].  Further, since Wang teaches the imaging device is a CT-MRI device, the x-ray source for excitation would be from the CT (CT-MRI scanner, Paragraph 00034, Fig. 9B).  

Regarding claim 15, Toms discloses an imaging system (“system of medical imaging”, Paragraph 0002), comprising:
an imaging device (3T MRI, and placing the subject within a imaging coil, Paragraph 0124);
wherein a CT mechanism is configured to supply X-ray radiation (highly visible on X-ray, monochromatic X-ray”, Paragraph 0064; “k-orbit imaging of optical nanoparticles with the monochromatic source”, Paragraph 0067, wherein k-orbit imaging involve excitation by the monochromatic source, that causes photons to be releases, Paragraph 0065; wherein monochromatic x-ray sources is used for monochromatic CT imaging, Paragraph 0067, which would read on a CT mechanism) to nanoparticles provided within a sample to be imaged (“the optical nanoparticle can be administered to the subject”, Paragraph 0075), wherein the radiation is configured to excite the nanoparticles into an excited energy state (Toms discloses k-orbit imaging excitation as the X-ray photon, in this case, matches when “the k-orbit electron of iodine is knocked out of its orbit by tuning monochromatic X-rays to 33.2 keV. The ejected electron is replaced in the K orbit by an electron from the L-orbit. As this electron drops from the L to the K-orbit, it gives off a 28.3 keV characteristic photon. Likewise, the L-orbit electron is then replaced by an electron from the M-orbit. This in turn gives off a 4.3 keV photon. The N-orbit follows the lead of the other shells and contributes an electron to the M orbit giving off a 0.6 keV 5 photon. Adding up the energies of these various photons comes to 33.2 keV.”, Paragraph 0065; wherein the optical nanoparticle would behave similarly with the monochromatic source for k-orbit imaging, Paragraph 0067); 
wherein a MRI mechanism (3T MRI (Siemens AG, Erlanger, Germany) unit, Paragraph 0124) is configured to obtain MRI data of the sample (“the optical nanoparticles can be imaged on gradient echo MRI sequences”, Paragraph 0075) before (“preoperatively imaged”, Paragraph 0075) and after (intraoperatively imaged”, Paragraph 0075) the excitation by the CT mechanism (excitation from monochromatic X-ray source that is for CT imaging, Paragraph 0067) [Toms teaches imaging the quantum dots preoperatively, Paragraph 0075, intraoperatively, Paragraph 0075, and postoperatively Paragraph 0076, using MRI.  Toms teaches detecting the quantum dots during the operation, Paragraph 0075, by exciting the quantum dots with a monochromatic x-ray source, Paragraphs 0065 and 0067.  Therefore, the MRI imaging of the quantum dots before X-ray excitation, would read on imaging the quantum dots in a non-excited or base energy state, while MRI imaging intraoperatively of the quantum dots after X-ray excitation would read on imaging the quantum dots in a changed, energy state.]; 
wherein the CT mechanism is configured to obtain CT data of the sample (“For multimodal imaging applications, the optical nanoparticles can be administered to the Subject and then preoperatively imaged using, for example, CT or MRI”, Paragraph 0075); and 
Toms further discloses the system can and determine localization information of the nanoparticles provided within the sample (“Intraoperative MRI can be used to detect residual optical nanoparticles beyond optical spectroscopy detectability (i.e. quantum dots greater than 1 cm deep into resection cavity)”, Paragraph 0075).
However, Toms does not disclose a processor configured to determine localization information of the nanoparticles provided within the sample by measuring a change in a resonance parameter of the nanoparticles.
Lee teaches determining localization information of the nanoparticles provided within the sample by measuring a change in a resonance parameter of the nanoparticles.  Lee teaches performing simultaneous magnetic resonance imaging and x-ray computed tomography (CT) (Title) of a multifunctional nanoparticle.   Lee teaches when the nanoparticles (NPs) were injected into a subject, the tumor-associated vessel was observed using CT, and magnetic resonance imaging was used to reveal the high and low vascular regions of the tumor (Abstract).  Further, T2-weighted images were taken using a 3T MRI scanner, which one skilled in the magnetic resonance imaging art would understand that a scanner includes a processor, to determine the location of the NPs in a tumor (Page 10311, left column).  Lee teaches, before intravenous injection of the NPs, the tumor appeared homogeneous and bright in the MRI (Page 10311, left column).  After administration of the NPs, the tumor appeared inhomogeneous, and the region appeared very dark.  The difference between the pre-injection and post-injection as observed using T2-weighted imaging, reads on determining a change in resonance parameter (T2) as a result of the change in the energy state of the nanoparticles.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toms’s invention, wherein the system included a processor configured to determine localization information of the nanoparticles provided within the sample by measuring a change in a resonance parameter of the nanoparticles, as taught by Lee, in order to be able to localize the nanoparticles and characterize the microenvironment around the nanoparticles such as a tumor (Lee, Page 10311, right column).
However, the modifications of Toms and Lee do not explicitly disclose imaging the sample using the CT mechanism simultaneously while imaging the sample using the MRI mechanism.
Santra teaches imaging the sample using the CT mechanism simultaneously while imaging the sample using the MRI mechanism (Paragraph 0084).  Santra teaches imaging of a multifunctional detection/contrast agent such as nanocrystal (also referred to as nanoparticles, NP, particles, quantum dots, Qdots, QD) (Paragraphs 0078-0079).  Santra teaches “the multifunctional contrast agent of the present invention may be utilized concurrently in MRI and at least one other bioimaging modality, such as fluorescence imaging or CT scan, simultaneously or consecutively in any order” (Paragraph 0084).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms and Lee, wherein imaging of the nanoparticle sample of Toms, using the CT mechanism simultaneously while imaging the sample using the MRI mechanism, as taught by Santra, in order to allow both anatomical and functional (e.g. metabolic) information to be obtained contemporaneously (Santra, Paragraph 0085) of a target area.
However, the modifications of Toms, Lee, and Santra do not disclose wherein the imaging device is a multi-physics coupling device comprising: a frame having a first end and a second opposing end as measured along a longitudinal axis; a first gantry having a first pair of concentric permanent ring magnets therein; a second gantry having a second pair of concentric permanent ring magnets therein, the first gantry and the second gantry are separated by a gap along the longitudinal axis, the first gantry and the second gantry form a magnetic resonance imaging (MRI) mechanism configured to form a regionally uniform magnetic field within the gap; and a third gantry positioned within the gap, the third gantry having a stationary nine-source interior computed tomography (CT) mechanism therein.
Wang teaches wherein the imaging device is a multi-physics coupling imaging device (CT-MRI scanner, Paragraph 00034, Fig. 9B) comprising:
a frame having a first end and a second opposing end as measured along a longitudinal axis (See Annotated Fig. 9B above for claim 1 rejection); 
a first gantry (See Annotated Fig. 9B) having a first pair of concentric permanent ring magnets therein (Paragraphs 00088-89, 00099) and a second gantry (See annotated Fig. B) having a second pair of concentric permanent ring magnets therein (Paragraphs 00088-89, 00099) [Examiner notes: Wang teaches a pair of magnetic rings that comprise the MRI mechanism and would read on a first and second gantry, wherein each of the ring magnets comprises a first layer with a small radius, 50cm, and a second layer with a larger radius, 80cm.  Additionally, Wang teaches the magnets of the MRI are permanent magnets, Paragraph 00021.  Therefore, the first and second layer of each ring magnet would read on a pair of concentric permanent ring magnets], 
the first gantry and the second gantry are separated by a gap along the longitudinal axis (Paragraph 0088, “CT-MRI scanner in which a pair of magnetic rings leaves space in the middle for stationary CT”; wherein the space in the middle reads on a gap), the first gantry and the second gantry form a magnetic resonance imaging (MRI) mechanism (Fig. 9B and Paragraphs 00088-89, wherein the pair of magnetic rings are the superconducting MRI magnet) configured to form a regionally uniform magnetic field within the gap (“providing a magnetic field for a ROI of about 15-20 cm at a center point of the gantry, with a vertical gap between magnet poles in the range of about 30 70 cm and with magnet heads about 20-60cm in width and about 40-120 cm in length”, Paragraph 0019; wherein the magnetic field is a uniform static magnetic field over a small region of interest”, Paragraph 00089; See also Paragraph 00094); and 
a third gantry positioned within the gap (See Annotated Fig. 9B), the third gantry having a stationary nine-source interior computed tomography (CT) mechanism therein (Paragraph 0088, “CT-MRI scanner in which a pair of magnetic rings leaves space in the middle for stationary CT”; wherein the CT is a multi-source intereior tomography scheme”; Paragraph 0055, specifically the CT can include any number of sources, including nine).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, and Santra, wherein the imaging device is a multi-physics coupling device comprising: a frame having a first end and a second opposing end as measured along a longitudinal axis; a first gantry having a first pair of concentric permanent ring magnets therein; a second gantry having a second pair of concentric permanent ring magnets therein, the first gantry and the second gantry are separated by a gap along the longitudinal axis, the first gantry and the second gantry form a magnetic resonance imaging (MRI) mechanism configured to form a regionally uniform magnetic field within the gap; and a third gantry positioned within the gap, the third gantry having a stationary nine-source interior computed tomography (CT) mechanism therein, as taught by Wang, in order to provide for ease of integration and shielding without significant electromagnetic interference in a combined CT-MRI system (Wang, Paragraph 0018), wherein a combined CT-MRI imaging system as the imaging device would provide complementary tomographic datasets simultaneously revealing spatiotemporal links that are critical for physiological, pathological and pharmaceutical studies (Wang, Paragraph 0005).

Regarding claim 16, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 15 above.
Santra further discloses wherein the nanoparticles are nanophosphors (“the multifunctional contrast agent is a yellow-emitting”, Paragraph 0079) and wherein the nanophosphors are semiconducting crystals (“a multifunctional contrast agent comprising a luminescent semiconductor nanocrystal (quantum dot)”, Paragraph 0078) doped with lanthanide ions (“the quantum dots include a gadolinium (Gd) (III)/SiO2 coating (outer shell) or a dysprosium (Dys)/SiO2 coating (outer shell)”, Paragraph 0081; wherein gadolinium and dysprosium are lanthanide ions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, Santra, and Wang, wherein the nanoparticles are nanophosphors, and wherein the nanophosphors are semiconducting crystals doped with lanthanide ions, as further taught by Santra, in order to provide the quantum dots with a coating that can improve brightness or magnetic contrast (Santra, Paragraphs 0080, 0081).

Regarding claim 18, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 15 above.
Lee teaches wherein the resonance parameter of the nanoparticles is T2 relaxation time.  As disclosed in the claim 1 rejection above.  Lee teaches using T2-weighting imaging to determine a change between pre-injection and post-injection.  This reads on the resonance parameter being T2 relaxation time.

Regarding claim 21, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 15 above.
Toms discloses wherein the sample is living tissue such that the method is performed in vivo (“tissue of living subject in vivo using optical nanoparticles”, Paragraph 0048; “identifying cells of a living subject in vivo…from an image”, Abstract).

Regarding claim 22, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 21 above.
Toms disclose wherein the living tissue is a brain or part of a brain of a human patient (Paragraph 0119, 0122).  Toms discloses the system and method could be used for brain tumor surgery or treatment of human gliomas (Paragraph 0119 and 0122).  This reads on where the living tissue is a brain or part of a brain of a human patient.   

Regarding claim 25, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 15 above.
Lee teaches wherein the resonance parameter is T1, T2, or T2*.  As disclosed in the claim 1 rejection above.  Lee teaches using T2-weighting imaging to determine a change between pre-injection and post-injection.  This reads on the resonance parameter being T2 relaxation time.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toms, in view of Lee, further in view of Santra, further in view of Wang, as applied to claim 1 above, and further in view of Non-Patent Literature: “Controlling Electron Trap Depth To Enhance Optical Properties of Persistent Luminescence Nanoparticles for In Vivo Imaging” to Maldiney et al. “Maldiney”.

Regarding claim 10, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 1 above.
However, the modifications of Toms, Lee, Santra, and Wang do not disclose wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, Gd2O2S:Tb3+, CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or a combination thereof.
Maldiney teaches excitable nanoparticles (“persistent luminescence nanoparticles, PLNP, Page 11810, Introduction, Left Column) that are excitable by X-ray (Page 11811, Right Column).  Maldiney teaches the PLNP can be CaMgSi2O6:Mn2+,Pr3+, which would read on a combination of CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or CaMgSi2O6:Mn2+,Eu2+,Pr3+ (Page 11810, Introduction, Right Column), which would read on a combination of CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, Santra, and Wang, wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, Gd2O2S:Tb3+, CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or a combination thereof, as further taught by Maldiney, in order to have nanoparticles with multiple emission wavelengths, since the combination of CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+ would have a long lasting emission at 685 nm (Maldiney, Page 11811, right column), and the different emission peaks would be useful in studying different types of tissues with different peak absorption wavelengths.  Additionally, in a combination of CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, a 10 times increased emission intensity is observed (Maldiney, Page 11811, right column), which would allow for long-term monitoring of in vivo probe accumulation.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Toms, in view of Lee, further in view of Santra, further in view of Wang, as applied to claim 15 above, and further in view of Maldiney.

Regarding claim 24, the modifications of Toms, Lee, Santra, and Wang disclose all the features of claim 15 above.
However, the modifications of Toms, Lee, Santra, and Wang do not disclose wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, Gd2O2S:Tb3+, CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or a combination thereof.
Maldiney teaches excitable nanoparticles (“persistent luminescence nanoparticles, PLNP, Page 11810, Introduction, Left Column) that are excitable by X-ray (Page 11811, Right Column).  Maldiney teaches the PLNP can be CaMgSi2O6:Mn2+,Pr3+, which would read on a combination of CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or CaMgSi2O6:Mn2+,Eu2+,Pr3+ (Page 11810, Introduction, Right Column), which would read on a combination of CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Toms, Lee, Santra, and Wang, wherein the nanoparticles comprise LiGa5O8:Cr3+, MgGa2O4:Cr3+, Gd2O2S:Tb3+, CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, or a combination thereof, as further taught by Maldiney, in order to have nanoparticles with multiple emission wavelengths, since the combination of CaMgSi2O6:Eu2+, CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+ would have a long lasting emission at 685 nm (Maldiney, Page 11811, right column), and the different emission peaks would be useful in studying different types of tissues with different peak absorption wavelengths.  Additionally, in a combination of CaMgSi2O6:Mn2+, CaMgSi2O6:Pr3+, a 10 times increased emission intensity is observed (Maldiney, Page 11811, right column), which would allow for long-term monitoring of in vivo probe accumulation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 7-8, 10-12, 15-16, 18, 21-22 and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793